                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                       NO. 7:16-CR-00116-D-11


 UNITED STATES OF AMERICA                      )
                                               )                  ORDER TO SEAL
                      v.                       )
                                               )
 JABARR RYEHEINE RUDOLPH                       )
                                               )

       Upon motion of the United States, it is hereby ORDERED Government's Motion at Docket Entry

# 1249 in the above-captioned matter be sealed until such time as requested to be unsealed by the United

States Attorney.

       It is FURTHER ORDERED that the Clerk provide a filed copy of the Motion and a signed copy

of the Order to the United States Attorney's Office.

       IT IS SO ORDERED, this the __1.1_ day of _ _ _o_c_t_ob_e_r- - - · ' 2018.
